                Case 2:18-bk-22059-NB                   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                     Desc
                                                        Main Document     Page 1 of 94
Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                JDS Hospitality Group LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  12123 Killian Street
                                  El Monte, CA 91732
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  818 Real Road Bakersfield, CA 93309
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 2:18-bk-22059-NB                       Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                  Desc
Debtor
                                                             Main Document     Page 2Case
                                                                                      of 94
                                                                                          number (if known)
          JDS Hospitality Group LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 2:18-bk-22059-NB                    Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                        Desc
Debtor
                                                         Main Document     Page 3Case
                                                                                  of 94
                                                                                      number (if known)
         JDS Hospitality Group LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 2:18-bk-22059-NB                  Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                       Desc
Debtor
                                                        Main Document     Page 4Case
                                                                                 of 94
                                                                                     number (if known)
          JDS Hospitality Group LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 14, 2018
                                                  MM / DD / YYYY


                             X   /s/ Rhonda Chung                                                        Rhonda Chung
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Christopher J. Langley                                               Date October 14, 2018
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Christopher J. Langley 258851
                                 Printed name

                                 Law Offices of Langley & Chang
                                 Firm name

                                 4158 14th St.
                                 Riverside, CA 92501
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     951-383-3388                  Email address      chris@langleylegal.com

                                 258851 CA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document     Page 5 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document     Page 6 of 94
                    Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                             Desc
                                                                     Main Document     Page 7 of 94

 Fill in this information to identify the case:
 Debtor name JDS Hospitality Group LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Amanda Chung                                                   wages                                                                                                     $48,000.00
 1137 Sunset Blvd.,
 Arcadia
 Arcadia, CA 91007
 Booking.com                                                    vendor                  Contingent                                                                        $32,362.60
 attn: Officer                                                                          Unliquidated
 Postbus 1639                                                                           Disputed
 1000 BP Amsterdam
 Bright House                                                   utilities               Contingent                                                                        $11,184.00
 Networks /                                                                             Unliquidated
 Spectrum                                                                               Disputed
 Attn: Officer
 P.O BOX 7195
 Pasadena, CA 91109
 California Water                                               water utilities                                                                                             $7,865.00
 Service Company
 Attn: Officer
 PO Box 51967
 Los Angeles, CA
 90051-6267
 City of Bakersfield                                                                    Contingent                                                                        $18,009.27
 Attn: Officer                                                                          Unliquidated
 P.O. BOX 2057                                                                          Disputed
 Bakersfield, CA
 93303
 City of Bakersfield                                                                                                $110,000.00                        $0.00            $110,000.00
 Tresaury
 Department
 P.O. Box 2057
 Bakersfield, CA
 93303
 Days Inns                                                      Franchise Fees                                                                                            $68,264.00
 Worldwide, Inc.
 Attn: Officer
 22 Sylvan Way
 Parsippany, NJ
 07054


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                             Desc
                                                                     Main Document     Page 8 of 94

 Debtor    JDS Hospitality Group LLC                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 DirectTV                                                       utilities                                                                                                   $7,547.22
 Attn: Officer
 P.O. Box 6550
 Englewood, CO
 80155-6550
 Everest National                                                                                                                                                         $12,950.00
 Insurance Company
 Attn: Officer
 2600 W. Geronimo
 Place, Ste 100
 Chandler, AZ 85224
 First Choice Bank                                              Furniture,                                          $350,055.00               $100,212.00               $249,843.00
 Attn: Officer                                                  Fixtures, and
 17785 Center Court                                             equipment. See
 Dr. N                                                          Exhibit "1". This
 Cerritos, CA 90703                                             list may not be
                                                                exhaustive but is
                                                                Debtor's best
                                                                estimate at this
                                                                time. Valuation is
                                                                an es
 Forward Financing                                              90 days or less:                                     $75,000.00                 $14,512.03                $60,487.97
 LLC                                                            Account
 C/O Corporate                                                  receivables, See
 Creations Network                                              exhibit "2". List is
 Inc                                                            approximate and
 3411 Silverside                                                Debtor's best
 Road                                                           estimate at this
 Tatnall Building Ste                                           time.
 104
 Wilmington, DE
 19810
 Franchise Tax                                                  Estimated Q2 - Q4                                                                                         $50,000.00
 Board                                                          2017 and Q1 and
 Attn: Officer                                                  Q2 2017 Payroll
 Bankruptcy Section                                             Taxes
 MS A340
 PO Box 2952
 Sacramento, CA
 95812-2952
 Franchise Tax                                                  Franchise Fees                                                                                              $3,500.00
 Board
 Attn: Officer
 Bankruptcy Section
 MS A340
 PO Box 2952
 Sacramento, CA
 95812-2952




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                             Desc
                                                                     Main Document     Page 9 of 94

 Debtor    JDS Hospitality Group LLC                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 HD Supply Facilities                                                                   Contingent                                                                        $12,473.63
 Maintenance LT                                                                         Unliquidated
 Attn: Officer                                                                          Disputed
 P.O. Box 509058
 San Diego, CA
 92150
 Internal Revenue                                               Estimated Q2 - Q4                                                                                       $130,000.00
 Service                                                        2017 and Q1 and
 Centralized                                                    Q2 2017 Payroll
 Insolvency                                                     Taxes
 Operation
 Post Office Box
 7346
 Philadelphia, PA
 19101-7346
 Kenneth Chung                                                  wage claim                                                                                              $110,000.00
 8721 Marin Way
 Garden Grove, CA
 92844
 Manuel Ayala                                                   California              Contingent                                                                        $32,174.00
 C/O: Dixon G.                                                  Superior Court          Unliquidated
 Kummer                                                         Case                    Disputed
 1200 Tuxton Avenue                                             BCV-17-10167 in
 Suite 140                                                      Kern County,
 Bakersfield, CA                                                Manuel Ayala vs.
 93301                                                          JDS Hospitality
                                                                Group, LLC, et al.
 On Deck Capital,                                               Furniture,                                           $87,500.00               $100,212.00                 $87,500.00
 Inc.                                                           Fixtures, and
 Attn: Officer                                                  equipment. See
 1400 Broadway,                                                 Exhibit "1". This
 25th Floor                                                     list may not be
 New York, NY 10018                                             exhaustive but is
                                                                Debtor's best
                                                                estimate at this
                                                                time. Valuation is
                                                                an es
 Pacific Gas &                                                  Utility Deposit                                      $79,906.76                 $25,000.00                $54,906.76
 Elecric Company
 Attn: Officer
 P.O. Box 997300
 Sacramento, CA
 95899-7300
 Yellowstone Capital                                            Furniture,                                           $30,000.00               $100,212.00                 $30,000.00
 West, LLC                                                      Fixtures, and
 Attn: Officer                                                  equipment. See
 30 Broad Street,                                               Exhibit "1". This
 14th Floor                                                     list may not be
 Suite 1462                                                     exhaustive but is
 New York, NY 10004                                             Debtor's best
                                                                estimate at this
                                                                time. Valuation is
                                                                an es

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 10 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 11 of 94
               Case 2:18-bk-22059-NB                                        Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                                                    Desc
                                                                            Main Document    Page 12 of 94
 Fill in this information to identify the case:

 Debtor name            JDS Hospitality Group LLC

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        4,600,212.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            41,340.12

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        4,641,552.12


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        4,265,993.64


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           357,840.50

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           216,850.50


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           4,840,684.64




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                 Desc
                                                               Main Document    Page 13 of 94
 Fill in this information to identify the case:

 Debtor name         JDS Hospitality Group LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                                                                            Checking - Accounts
           3.1.     California Bank and Trust                               payable account                 7884                                     $1,000.00



                                                                            Checking - Accounts
           3.2.     California Bank and Trust                               Receivables account             0883                                         $20.68




           3.3.     California Bank and Trust                               Payroll Account                 0685                                             $3.51




           3.4.     California Bank and Trust                               TOT Account                     7348                                             $3.90



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $1,028.09
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                   Desc
                                                               Main Document    Page 14 of 94
 Debtor           JDS Hospitality Group LLC                                                        Case number (If known)
                  Name

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Utility Deposit                                                                                                 $25,000.00




           7.2.     Utility Deposit                                                                                                     $800.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                     $25,800.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 14,512.03   -                                0.00 = ....       $14,512.03
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                     $14,512.03
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:          Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                        Desc
                                                               Main Document    Page 15 of 94
 Debtor         JDS Hospitality Group LLC                                                     Case number (If known)
                Name

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 818 Real Road
                     Bakersfield, CA
                     93309                                Fee Simple                        $0.00                                      $4,500,000.00


            55.2.    Furniture, Fixtures,
                     and equipment. See
                     Exhibit "1". This list
                     may not be
                     exhaustive but is
                     Debtor's best
                     estimate at this time.
                     Valuation is an
                     estimate and only
                     includes the
                     Furniture, Fixtures,
                     and equipment. It
                     does not include the
                     room supplies or
                     breakfast supplies.
                     Valuation is
                     estiamted at 30% of
                     replacement value.                   Fee SImple                 $100,212.00                                         $100,212.00




 56.        Total of Part 9.                                                                                                        $4,600,212.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34              Desc
                                                               Main Document    Page 16 of 94
 Debtor         JDS Hospitality Group LLC                                                    Case number (If known)
                Name

59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Cause of action against form manager Jamie Mannor for
            Embezzlement. Total amount embezzled is unknown.                                                                      Unknown
            Nature of claim
            Amount requested                                             $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                        $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
               Case 2:18-bk-22059-NB                                Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                                Desc
                                                                    Main Document    Page 17 of 94
 Debtor          JDS Hospitality Group LLC                                                                           Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $1,028.09

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $25,800.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $14,512.03

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $4,600,212.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $41,340.12          + 91b.            $4,600,212.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $4,641,552.12




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                        Desc
                                                               Main Document    Page 18 of 94
 Fill in this information to identify the case:

 Debtor name         JDS Hospitality Group LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   City of Bakersfield                            Describe debtor's property that is subject to a lien                 $110,000.00                       $0.00
       Creditor's Name
       Tresaury Department
       P.O. Box 2057
       Bakersfield, CA 93303
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   First Choice Bank                              Describe debtor's property that is subject to a lien               $3,445,345.00             $4,500,000.00
       Creditor's Name                                818 Real Road
       Attn: Officer                                  Bakersfield, CA 93309
       17785 Center Cour Drive,
       Suite 750
       Cerritos, CA 90703
       Creditor's mailing address                     Describe the lien
                                                      1st Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12-5-2014                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0102
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                Desc
                                                               Main Document    Page 19 of 94
 Debtor       JDS Hospitality Group LLC                                                                Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. First Choice Bank
       2. Kern County
       Treasuer-Tax Collector
       3. State of California

 2.3   First Choice Bank                              Describe debtor's property that is subject to a lien                     $350,055.00   $100,212.00
       Creditor's Name                                Furniture, Fixtures, and equipment. See
                                                      Exhibit "1". This list may not be exhaustive
                                                      but is Debtor's best estimate at this time.
                                                      Valuation is an estimate and only includes
       Attn: Officer                                  the Furniture, Fixtures, and equipment. It
       17785 Center Court Dr. N                       does not include the
       Cerritos, CA 90703
       Creditor's mailing address                     Describe the lien
                                                      First Position UCC lien on all inventory,
                                                      equipment, accounts
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0104
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. First Choice Bank
       2. On Deck Capital, Inc.
       3. Yellowstone Capital
       West, LLC

 2.4   Forward Financing LLC                          Describe debtor's property that is subject to a lien                      $75,000.00    $14,512.03
       Creditor's Name                                90 days or less: Account receivables, See
       C/O Corporate Creations                        exhibit "2". List is approximate and Debtor's
       Network Inc                                    best estimate at this time.
       3411 Silverside Road
       Tatnall Building Ste 104
       Wilmington, DE 19810
       Creditor's mailing address                     Describe the lien
                                                      Fourth Position UCC lien on future accounts
                                                      receivables
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/28/2017                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                Desc
                                                               Main Document    Page 20 of 94
 Debtor       JDS Hospitality Group LLC                                                                Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Kern County Treasuer-Tax
 2.5                                                                                                                           $82,237.00   $4,500,000.00
       Collector                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                818 Real Road
                                                      Bakersfield, CA 93309
       P.O. Box 579
       Bakersfield, CA 93302-0580
       Creditor's mailing address                     Describe the lien
                                                      Property Taxes / Tax Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016 and 2017                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0217
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.2

 2.6   On Deck Capital, Inc.                          Describe debtor's property that is subject to a lien                     $87,500.00    $100,212.00
       Creditor's Name                                Furniture, Fixtures, and equipment. See
                                                      Exhibit "1". This list may not be exhaustive
                                                      but is Debtor's best estimate at this time.
                                                      Valuation is an estimate and only includes
       Attn: Officer                                  the Furniture, Fixtures, and equipment. It
       1400 Broadway, 25th Floor                      does not include the
       New York, NY 10018
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9-28-2017                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0797
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.3

       Pacific Gas & Elecric
 2.7                                                                                                                           $79,906.76     $25,000.00
       Company                                        Describe debtor's property that is subject to a lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 3 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                               Desc
                                                               Main Document    Page 21 of 94
 Debtor       JDS Hospitality Group LLC                                                                Case number (if know)
              Name

       Creditor's Name                                Utility Deposit
       Attn: Officer
       P.O. Box 997300
       Sacramento, CA
       95899-7300
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8279
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Southern California Gas
 2.8                                                                                                                           $2,835.00         $800.00
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                Utility Deposit
       Attn: Officer
       PO BOX C
       Monterey Park, CA
       91756-5111
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9/2018                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4089
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.9   State of California                            Describe debtor's property that is subject to a lien                     $3,114.88   $4,500,000.00
       Creditor's Name                                818 Real Road
       Department of Industrial                       Bakersfield, CA 93309
       Relations
       1800 30th Street
       Suite 100
       Bakersfield, CA 93301
       Creditor's mailing address                     Describe the lien
                                                      Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 4 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                      Desc
                                                               Main Document    Page 22 of 94
 Debtor       JDS Hospitality Group LLC                                                                Case number (if know)
              Name

        6/6/2018                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        2340
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.2

 2.1    Yellowstone Capital West,
 0      LLC                                           Describe debtor's property that is subject to a lien                      $30,000.00         $100,212.00
        Creditor's Name                               Furniture, Fixtures, and equipment. See
                                                      Exhibit "1". This list may not be exhaustive
                                                      but is Debtor's best estimate at this time.
        Attn: Officer                                 Valuation is an estimate and only includes
        30 Broad Street, 14th Floor                   the Furniture, Fixtures, and equipment. It
        Suite 1462                                    does not include the
        New York, NY 10004
        Creditor's mailing address                    Describe the lien
                                                      3rd Priority UCC lien - Equipment, fixtures,
                                                      inventory
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        4/18/18                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.3

                                                                                                                               $4,265,993.6
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         4

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Celtic Bank
         Attn: officer                                                                                          Line   2.6
         268 South State Street, Suite 300
         Salt Lake City, UT 84111

         First Choice Bank
         Attn: Officer                                                                                          Line   2.2                             0102
         17785 Center Court Dr. N
         Cerritos, CA 90703




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 5 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34       Desc
                                                               Main Document    Page 23 of 94
 Debtor       JDS Hospitality Group LLC                                                  Case number (if know)
              Name

        First Choice Bank
        C/O: King & Associates                                                                  Line   2.2             0104
        13 Corporate Plaza, Suite 200
        Newport Beach, CA 92660

        First Choice Bank
        Attn: Robert M. Franko                                                                  Line   2.2             0102
        17785 Center Court Drive, Suite 750
        Cerritos, CA 90703

        Forward Financing LLC
        Attn: Officer                                                                           Line   2.4
        100 Summer Street, Suite 1175
        Boston, MA 02110

        KCTTC
        1115 Truxton Ave.                                                                       Line   2.5             0217
        2nd Floor
        Bakersfield, CA 93301

        Kern County Treasuer-Tax Collector
        P.O. Box 579                                                                            Line   2.1
        Bakersfield, CA 93302-0580

        Pacific Gas and Electric Company
        Attn: Officer                                                                           Line   2.7
        77 Beale Street
        32nd Floor
        San Francisco, CA 94105

        Yellowstone Capital West, LLC
        Attn: Officer                                                                           Line   2.10
        1 Evertrust Plz
        Ste 1400
        Jersey City, NJ 07302

        Yellowstone Capital West, LLC
        C/O: MCA Recovery LLC                                                                   Line   2.10
        Attn: Christopher R. Castro
        New York, NY 10004

        Yellowstone Capital West, LLC
        Attn: OMark J Rosenbaum                                                                 Line   2.10
        11400 W Olympic Blvd
        9th Floor
        Los Angeles, CA 90064




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property          page 6 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                          Desc
                                                               Main Document    Page 24 of 94
 Fill in this information to identify the case:

 Debtor name         JDS Hospitality Group LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $918.91         $918.91
           Alexis A. Lopez                                           Check all that apply.
           409 Plato Ct.                                                Contingent
           Bakersfield, CA 93309                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           10/01/2018                                                Wages

           Last 4 digits of account number 4658                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $48,000.00          $12,850.00
           Amanda Chung                                              Check all that apply.
           1137 Sunset Blvd., Arcadia                                   Contingent
           Arcadia, CA 91007                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           10/10/2017 - 10/10/2018                                   wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   44449                               Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                    Desc
                                                               Main Document    Page 25 of 94
 Debtor       JDS Hospitality Group LLC                                                                       Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $675.89     $675.89
          Brandon Ortiz                                              Check all that apply.
          7901 Jacksaw Street                                           Contingent
          Bakersfield, CA 93307                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 4660                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00     $0.00
          CA Dept, of Tax and Fee Admin                              Check all that apply.
          Special Operations Branch MIC: 29                             Contingent
          P.O. Box 942879                                               Unliquidated
          Sacramento, CA 94279-0055                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     taxes - notice only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $638.30     $638.30
          Carmen Espinoza                                            Check all that apply.
          3921 Balboa Drive                                             Contingent
          Bakersfield, CA 93304                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 4647                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $605.85     $605.85
          Donna Aveitia                                              Check all that apply.
          1220 Niles Street #5                                          Contingent
          Bakersfield, CA 93305                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 4649                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 2 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                       Desc
                                                               Main Document    Page 26 of 94
 Debtor       JDS Hospitality Group LLC                                                                       Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $585.17      $585.17
          Dora Padilla                                               Check all that apply.
          1408 Reese Ave.                                               Contingent
          Bakersfield, CA 93307                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 4652                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $0.00     $0.00
          Employment Development Dept                                Check all that apply.
          Attn: Officer                                                 Contingent
          Bankruptcy Group MIC 92E                                      Unliquidated
          P.O. Box 826880                                               Disputed
          Sacramento, CA 94280-0001
          Date or dates debt was incurred                            Basis for the claim:
                                                                     notice only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $50,000.00     $50,000.00
          Franchise Tax Board                                        Check all that apply.
          Attn: Officer                                                 Contingent
          Bankruptcy Section MS A340                                    Unliquidated
          PO Box 2952                                                   Disputed
          Sacramento, CA 95812-2952
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Estimated Q2 - Q4 2017 and Q1 and Q2 2017
          2017 and 2018                                              Payroll Taxes

          Last 4 digits of account number 2653                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $3,500.00     $3,500.00
          Franchise Tax Board                                        Check all that apply.
          Attn: Officer                                                 Contingent
          Bankruptcy Section MS A340                                    Unliquidated
          PO Box 2952                                                   Disputed
          Sacramento, CA 95812-2952
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Fees

          Last 4 digits of account number 0129                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                        Desc
                                                               Main Document    Page 27 of 94
 Debtor       JDS Hospitality Group LLC                                                                       Case number (if known)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $540.96      $540.96
          Gloria Cortes Yera                                         Check all that apply.
          1741 Chetham Ave. #14A                                        Contingent
          Bakersfield, CA 93307                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 8676                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $878.63      $878.63
          Guadalupe Matsuo                                           Check all that apply.
          202 1/2 Decatur Street                                        Contingent
          Bakersfield, CA 93309                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 4662                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $130,000.00     $130,000.00
          Internal Revenue Service                                   Check all that apply.
          Centralized Insolvency Operation                              Contingent
          Post Office Box 7346                                          Unliquidated
          Philadelphia, PA 19101-7346                                   Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Estimated Q2 - Q4 2017 and Q1 and Q2 2017
          2016 and 2017                                              Payroll Taxes

          Last 4 digits of account number 2653                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $930.80      $930.80
          Jose Hernandez                                             Check all that apply.
          4601 Joanne Ave.                                              Contingent
          Bakersfield, CA 93309                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 4666                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                        Desc
                                                               Main Document    Page 28 of 94
 Debtor       JDS Hospitality Group LLC                                                                       Case number (if known)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $795.48      $795.48
          Josefa Najera                                              Check all that apply.
          1331 Cottonwood #22                                           Contingent
          Bakersfield, CA 93307                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 4653                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $575.19      $575.19
          Karina Esmeralda Mejia                                     Check all that apply.
          4304 Eakins Dr.                                               Contingent
          Bakersfield, CA 93311                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 4655                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $110,000.00     $12,850.00
          Kenneth Chung                                              Check all that apply.
          8721 Marin Way                                                Contingent
          Garden Grove, CA 92844                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/2017 - 10/10/2018                                       wage claim
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $1,465.04     $1,465.04
          Kimberly Perez-Velazquez                                   Check all that apply.
          2641 Larcus Ave.                                              Contingent
          Bakersfield, CA 93309                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 4657                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                    Desc
                                                               Main Document    Page 29 of 94
 Debtor       JDS Hospitality Group LLC                                                                       Case number (if known)
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $567.84     $567.84
          Maria Blazquez                                             Check all that apply.
          249 Stine Rd #B                                               Contingent
          Bakersfield, CA 93309                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 6054                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $706.13     $706.13
          Maria Hernandez                                            Check all that apply.
          4601 Joanne Ave.                                              Contingent
          Bakersfield, CA 93309                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 4669                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $726.55     $726.55
          Marina Carrera                                             Check all that apply.
          1504 Falcon Ave.                                              Contingent
          Bakersfield, CA 93304                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 4665                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $679.25     $679.25
          Medina Veronica                                            Check all that apply.
          420 California Ave                                            Contingent
          Bakersfield, CA 93304                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 6 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                    Desc
                                                               Main Document    Page 30 of 94
 Debtor       JDS Hospitality Group LLC                                                                       Case number (if known)
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $581.18     $581.18
          Miriam Rodriquez                                           Check all that apply.
          4306 Sierra Redwood Dr.                                       Contingent
          Bakersfield, CA 93313                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $549.47     $549.47
          Monica Moralos                                             Check all that apply.
          4306 Sierra Redwood                                           Contingent
          Bakersfield, CA 93313                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 4648                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $562.80     $562.80
          Raquel Vela                                                Check all that apply.
          2738 Secirity Ave. #B                                         Contingent
          Bakersfield, CA 93306                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 4667                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $529.41     $529.41
          Rosa Reding                                                Check all that apply.
          3748 Soranno Ave. Apt D                                       Contingent
          Bakersfield, CA 93309                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 2223                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 7 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                    Desc
                                                               Main Document    Page 31 of 94
 Debtor       JDS Hospitality Group LLC                                                                       Case number (if known)
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $681.01     $681.01
          Sandra Reyes-Torres                                        Check all that apply.
          3001 S. Chester Ave. Apt 1                                    Contingent
          Bakersfield, CA 93304                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 4663                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $602.91     $602.91
          Teresa Ferretto                                            Check all that apply.
          3311 Silverlake Drive                                         Contingent
          Bakersfield, CA 93312                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 4661                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $916.88     $916.88
          Teresa Ortega                                              Check all that apply.
          4601 Joanne Ave.                                              Contingent
          Bakersfield, CA 93309                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/01/2018                                                 Wages

          Last 4 digits of account number 4659                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00     $0.00
          United States Department of                                Check all that apply.
          Justice                                                       Contingent
          Civil Trial Section Western Region                            Unliquidated
          Box 683 Ben Franklin Station                                  Disputed
          Washington, DC 20044
          Date or dates debt was incurred                            Basis for the claim:
                                                                     taxes - notice only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 8 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 2:18-bk-22059-NB                           Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                                      Desc
                                                               Main Document    Page 32 of 94
 Debtor        JDS Hospitality Group LLC                                                                      Case number (if known)
               Name

 2.31       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $626.85     $626.85
            Yesenia Haro                                             Check all that apply.
            918 Chostr Per                                              Contingent
            Bakersfield, CA 93304                                       Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            10/01/2018                                               Wages

            Last 4 digits of account number 4668                     Is the claim subject to offset?

            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $1,550.00
           A-Link Communications Inc.                                                  Contingent
           Attn: Officer
                                                                                       Unliquidated
           30 Arbusto
           Irvine, CA 92606                                                            Disputed

           Date(s) debt was incurred 5/27/18                                       Basis for the claim:     vendor debt
           Last 4 digits of account number 3042                                    Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $2,200.00
           Amanda Chung                                                                Contingent
           1137 Sunse Blvd.
                                                                                       Unliquidated
           Arcadia, CA 91007
                                                                                       Disputed
           Date(s) debt was incurred     11/2017
           Last 4 digits of account number                                         Basis for the claim:     loan for business expense
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                     $648.95
           Americas Choice                                                             Contingent
           Attn: Officer
                                                                                       Unliquidated
           PO BOX 3511
           Alhambra, CA 91803                                                          Disputed

           Date(s) debt was incurred     8/20/18                                   Basis for the claim:     vendor claim
           Last 4 digits of account number    Daysinn                              Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $1,709.16
           Avid Plumbing and Drain                                                     Contingent
           Attn: Officer
                                                                                       Unliquidated
           2417 COLTON ST
           Bakersfield, CA 93304                                                       Disputed

           Date(s) debt was incurred 8/2018                                        Basis for the claim:     utility services
           Last 4 digits of account number 132                                     Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $32,362.60
           Booking.com                                                                 Contingent
           attn: Officer
                                                                                       Unliquidated
           Postbus 1639
           1000 BP Amsterdam                                                           Disputed

           Date(s) debt was incurred                                               Basis for the claim:     vendor
           Last 4 digits of account number      3567                               Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 9 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                      Desc
                                                               Main Document    Page 33 of 94
 Debtor       JDS Hospitality Group LLC                                                               Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $11,184.00
          Bright House Networks / Spectrum                                      Contingent
          Attn: Officer
                                                                                Unliquidated
          P.O BOX 7195
          Pasadena, CA 91109                                                    Disputed

          Date(s) debt was incurred 2/27/18                                  Basis for the claim:    utilities
          Last 4 digits of account number 9301                               Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $7,865.00
          California Water Service Company                                      Contingent
          Attn: Officer                                                         Unliquidated
          PO Box 51967                                                          Disputed
          Los Angeles, CA 90051-6267
                                                                             Basis for the claim:    water utilities
          Date(s) debt was incurred 4/2018
          Last 4 digits of account number 9282                               Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Capital Insurance Group                                               Contingent
          Attn: Officer
                                                                                Unliquidated
          P.O. Box 2093
          Monterey, CA 93942                                                    Disputed

          Date(s) debt was incurred                                          Basis for the claim:    notice only
          Last 4 digits of account number       0987                         Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          City of Bakersfield                                                   Contingent
          C/O: Office of the City Attorney
                                                                                Unliquidated
          Attn: Virginia Gennaro
          1600 Truxton Ave., 4th Floor                                          Disputed
          Bakersfield, CA 93301                                                              pending lawsuit in Superior Court - Kern County
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          Case Number BCV-18100816 - City of Bakesfield v. JDS Hospitality
          Last 4 digits of account number       0816                         Group, LLC et al. for transient occupancy taxes - notice only
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $18,009.27
          City of Bakersfield
                                                                                Contingent
          Attn: Officer
          P.O. BOX 2057                                                         Unliquidated
          Bakersfield, CA 93303                                                 Disputed
          Date(s) debt was incurred 5/10/18                                  Basis for the claim:
          Last 4 digits of account
          number Day Inn Bakersfield                                         Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $68,264.00
          Days Inns Worldwide, Inc.                                             Contingent
          Attn: Officer                                                         Unliquidated
          22 Sylvan Way                                                         Disputed
          Parsippany, NJ 07054
                                                                             Basis for the claim:    Franchise Fees
          Date(s) debt was incurred
          Last 4 digits of account number       7DAY                         Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $7,547.22
          DirectTV                                                              Contingent
          Attn: Officer                                                         Unliquidated
          P.O. Box 6550                                                         Disputed
          Englewood, CO 80155-6550
                                                                             Basis for the claim:    utilities
          Date(s) debt was incurred 7/2010
          Last 4 digits of account number 7654                               Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 10 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                      Desc
                                                               Main Document    Page 34 of 94
 Debtor       JDS Hospitality Group LLC                                                               Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $12,950.00
          Everest National Insurance Company                                    Contingent
          Attn: Officer                                                         Unliquidated
          2600 W. Geronimo Place, Ste 100                                       Disputed
          Chandler, AZ 85224
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/31/2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Expedia, Inc.                                                         Contingent
          Attn: Officer
                                                                                Unliquidated
          1950 N. Stemmons FWY Ste. 5010
          Dallas, TX 75207                                                      Disputed

          Date(s) debt was incurred 7/2018                                   Basis for the claim:    notice only
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $12,473.63
          HD Supply Facilities Maintenance LT                                   Contingent
          Attn: Officer
                                                                                Unliquidated
          P.O. Box 509058
          San Diego, CA 92150                                                   Disputed

          Date(s) debt was incurred 8/22/2018                                Basis for the claim:
          Last 4 digits of account number 1624                               Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,300.00
          Jesus & Mia Gardening                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/2018                                     Disputed
          Last 4 digits of account number 2618                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $32,174.00
          Manuel Ayala                                                          Contingent
          C/O: Dixon G. Kummer
                                                                                Unliquidated
          1200 Tuxton Avenue
          Suite 140                                                             Disputed
          Bakersfield, CA 93301                                                             California Superior Court Case BCV-17-10167 in Kern
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/17/2017                                County, Manuel Ayala vs. JDS Hospitality Group, LLC, et al.
          Last 4 digits of account number 0167                               Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,835.83
          SAFLOK                                                                Contingent
          Attn: Officer
                                                                                Unliquidated
          PO BOX 890247
          Charlotte, NC 28289                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number       0778                         Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,914.01
          Swisher                                                               Contingent
          Attn: Officer
                                                                                Unliquidated
          PO BOX 100512
          Pasadena, CA 91189                                                    Disputed

          Date(s) debt was incurred      6/5/18 - 9/2018                     Basis for the claim:
          Last 4 digits of account number     9385                           Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 11 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                         Desc
                                                               Main Document    Page 35 of 94
 Debtor       JDS Hospitality Group LLC                                                               Case number (if known)
              Name

 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,642.58
           US Foods, Inc.                                                       Contingent
           Attn: Officer                                                        Unliquidated
           FILE 6993                                                            Disputed
            CA 90774
                                                                             Basis for the claim:
           Date(s) debt was incurred  4/20/18 - 7/24/18
           Last 4 digits of account number 7416                              Is the claim subject to offset?         No    Yes


 3.21      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $220.25
           William Chung                                                        Contingent
           4847 Ardsley Dr.
                                                                                Unliquidated
           Bakersfield, CA 93313
                                                                                Disputed
           Date(s) debt was incurred 5/10/18
           Last 4 digits of account number 1804                              Basis for the claim:

                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Booking.com
           Attn: Officer                                                                              Line     3.5
           PO BOX 740401
                                                                                                             Not listed. Explain
           Los Angeles, CA 90074

 4.2       CA Dept. of Tax and Fee Admin
           Special Operations BK Team, MIC 74                                                         Line     2.4
           P.O. Box 942879
                                                                                                             Not listed. Explain
           Sacramento, CA 94279-0055

 4.3       Days Inn Worldwide, Inc.
           Attn: Officer                                                                              Line     3.11                                 7DAY
           15009 COLLECTIONS CENTER DR.
                                                                                                             Not listed. Explain
           Chicago, IL 60693

 4.4       Days Inns Worldwide, Inc.
           C/O Corporate Creations Network Inc                                                        Line     3.11
           11380 Prosperity Farms Rd.
                                                                                                             Not listed. Explain
           #221E
           Palm Beach Gardens, FL 33410

 4.5       Executive Director
           State Board of Equalization                                                                Line     2.4
           450 N. Street,MIC: 73
                                                                                                             Not listed. Explain
           Sacramento, CA 95814-0073

 4.6       Franchise Tax Board
           C/O: General Counsel Section                                                               Line     2.9
           P.O. Box 1720, MS: A-260
                                                                                                             Not listed. Explain
           Rancho Cordova, CA 95741-1720

 4.7       United States Attorney's Office
           Federal Building, Room 7516                                                                Line     2.13
           300 North Los Angeles Street
                                                                                                             Not listed. Explain
           Los Angeles, CA 90012



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 12 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                      Desc
                                                               Main Document    Page 36 of 94
 Debtor       JDS Hospitality Group LLC                                                          Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.8       United States Department of Justice
           Ben Franklin Station                                                                  Line     2.13
           PO Box 683
                                                                                                        Not listed. Explain
           Washington, DC 20044

 4.9       Wyndahm Hotel Management, Inc.
           Attn: Officer                                                                         Line     3.11
           22 Sylvan Way
                                                                                                        Not listed. Explain
           Parsippany, NJ 07054


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                    357,840.50
 5b. Total claims from Part 2                                                                       5b.    +     $                    216,850.50

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                      574,691.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 13 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                               Desc
                                                               Main Document    Page 37 of 94
 Fill in this information to identify the case:

 Debtor name         JDS Hospitality Group LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal           Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Franchise agreement
             lease is for and the nature of               between the Debtor
             the debtor's interest                        and Days Inns World,
                                                          Inc. for the "Days Inn"
                                                          System for provdiing
                                                          transient guest (Hotel)
                                                          lodging services at 818
                                                          Real Rd, Bakersfield,
                                                          CA 93309 for fifteen
                                                          years with the
                                                          possibility of renewal.
                                                          The term began on
                                                          11/2014 and ends on
                                                          11/2029.
                  State the term remaining                11 years+                     Days Inns Worldwide, Inc.
                                                                                        Attn: Officer
             List the contract number of any                                            22 Sylvan Way
                   government contract                                                  Parsippany, NJ 07054




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                          Desc
                                                               Main Document    Page 38 of 94
 Fill in this information to identify the case:

 Debtor name         JDS Hospitality Group LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Rhonda Chung                      12123 Killian Street                              City of Bakersfield                D
                                               El Monte, CA 91732                                                                   E/F       3.9
                                                                                                                                    G




    2.2      Rhonda Chung                      12123 Killian Street                              Days Inns                          D
                                               El Monte, CA 91732                                Worldwide, Inc.                    E/F       3.11
                                                                                                                                    G




    2.3      Rhonda Chung                      12123 Killian Street                              Forward Financing                  D   2.4
                                               El Monte, CA 91732                                LLC                                E/F
                                                                                                                                    G




    2.4      Rhonda Chung                      12123 Killian Street                              Manuel Ayala                       D
                                               El Monte, CA 91732                                                                   E/F       3.17
                                                                                                                                    G




    2.5      Rhonda Chung                      12123 Killian Street                              On Deck Capital, Inc.              D   2.6
                                               El Monte, CA 91732                                                                   E/F
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                Desc
                                                               Main Document    Page 39 of 94
 Debtor       JDS Hospitality Group LLC                                                  Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Rhonda Chung                      12123 Killian Street                           Yellowstone Capital           D   2.10
                                               El Monte, CA 91732                             West, LLC                     E/F
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                               Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                     Desc
                                                               Main Document    Page 40 of 94


 Fill in this information to identify the case:

 Debtor name         JDS Hospitality Group LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $1,244,612.00
       From 1/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,713,011.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,358,352.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                           Desc
                                                               Main Document    Page 41 of 94
 Debtor       JDS Hospitality Group LLC                                                                 Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Exhibit 3 attached.                                                                             $0.00              Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Kenneth Chung                                               See Exhibit                      $15,617.53           Reimbursements for business
               8721 Marin Way                                              "4"                                                   expenses, See Exhibit "4".
               Garden Grove, CA 92844
               Brother of Debtor's owner Rhonda
               Chung

       4.2.    Rhonda Chung                                                See Exhibit                     $146,094.06
               12123 Killian St.                                           "4"
               El Monte, CA 91732
               President

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                  Status of case
               Case number                                                                 address
       7.1.    City of Bakersfield v. JDS                       Collection for             Kern County Superior Ct -                       Pending
               Hospitality Group, LLC, et al.                   transiet taxes             Metro Div.                                      On appeal
               BCV-18100816                                                                1415 Truxton Ave.
                                                                                                                                           Concluded
                                                                                           Bakersfield, CA 93301

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 2:18-bk-22059-NB                           Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                           Desc
                                                               Main Document    Page 42 of 94
 Debtor        JDS Hospitality Group LLC                                                                   Case number (if known)



               Case title                                       Nature of case               Court or agency's name and                Status of case
               Case number                                                                   address
       7.2.    Manuel Ayala DBA Millenium                       Breach of contract           Kern County Superior Court                   Pending
               Events v. JDS Hospitality                                                     - Metro Div.                                 On appeal
               Group, LLC, et al.                                                            1415 Truxton Ave.                            Concluded
               BCV-17-101617-SDS                                                             Bakersfield, CA 93301


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                              Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss              Value of property
       how the loss occurred                                                                                                                                       lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address
       11.1.    Law Offices of Langley &
                Chang
                4158 14th St.
                Riverside, CA 92501                                  Attorney Fees                                                                          $25,000.00

                Email or website address
                chris@langleylegal.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                    Desc
                                                               Main Document    Page 43 of 94
 Debtor      JDS Hospitality Group LLC                                                                   Case number (if known)



    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                 Desc
                                                               Main Document    Page 44 of 94
 Debtor      JDS Hospitality Group LLC                                                                  Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                          Desc
                                                               Main Document    Page 45 of 94
 Debtor      JDS Hospitality Group LLC                                                                  Case number (if known)



            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Jacquelyn Kwok, E.A.                                                                                                       2016 - Present - Tax
                    All Source Tax Inc                                                                                                         Return Preparation
                    8604 E. Garvey Avenue
                    Rosemead, CA 91770
       26a.2.       Rhonda Chung                                                                                                               2016- Present
                    12123 Killian Street
                    El Monte, CA 91732
       26a.3.       Kenneth Chung                                                                                                              2016 - Present
                    8721 Marin Way
                    Garden Grove, CA 92844

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Kenneth Chung
                    8721 Marin Way
                    Garden Grove, CA 92844

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                   Desc
                                                               Main Document    Page 46 of 94
 Debtor      JDS Hospitality Group LLC                                                                  Case number (if known)



              None

       Name and address
       26d.1.       First Choice Bank
                    Attn: Officer
                    17785 Center Court Dr. N
                    Cerritos, CA 90703

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Rhonda Chung                                   12123 Killian Street                                Managing Member and                   100%
                                                      El Monte, CA 91732                                  President



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                   Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value
       30.1 Rhonda Chung
       .    12123 Killian Street
                El Monte, CA 91732                              Salary

                Relationship to debtor
                100% managing member /
                owner


       30.2 Kenneth Chung
       .

                Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 47 of 94
              Case 2:18-bk-22059-NB                            Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                              Desc
                                                               Main Document    Page 48 of 94
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Central District of California
 In re       JDS Hospitality Group LLC                                                                        Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 25,000.00
             Prior to the filing of this statement I have received                                        $                 25,000.00
             Balance Due                                                                                  $                       0.00

2.     $    1,717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 14, 2018                                                             /s/ Christopher J. Langley
     Date                                                                         Christopher J. Langley 258851
                                                                                  Signature of Attorney
                                                                                  Law Offices of Langley & Chang
                                                                                  4158 14th St.
                                                                                  Riverside, CA 92501
                                                                                  951-383-3388 Fax: 877-483-4434
                                                                                  chris@langleylegal.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 49 of 94
    Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                            Main Document    Page 50 of 94

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       JDS Hospitality Group LLC
                       12123 Killian Street
                       El Monte, CA 91732


                       Christopher J. Langley
                       Law Offices of Langley & Chang
                       4158 14th St.
                       Riverside, CA 92501


                       A-Link Communications Inc.
                       Attn: Officer
                       30 Arbusto
                       Irvine, CA 92606


                       Alexis A. Lopez
                       409 Plato Ct.
                       Bakersfield, CA 93309


                       Amanda Chung
                       1137 Sunse Blvd.
                       Arcadia, CA 91007


                       Amanda Chung
                       1137 Sunset Blvd., Arcadia
                       Arcadia, CA 91007


                       Americas Choice
                       Attn: Officer
                       PO BOX 3511
                       Alhambra, CA 91803


                       Avid Plumbing and Drain
                       Attn: Officer
                       2417 COLTON ST
                       Bakersfield, CA 93304
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 51 of 94


                   Booking.com
                   attn: Officer
                   Postbus 1639
                   1000 BP Amsterdam


                   Booking.com
                   Attn: Officer
                   PO BOX 740401
                   Los Angeles, CA 90074


                   Brandon Ortiz
                   7901 Jacksaw Street
                   Bakersfield, CA 93307


                   Bright House Networks / Spectrum
                   Attn: Officer
                   P.O BOX 7195
                   Pasadena, CA 91109


                   CA Dept, of Tax and Fee Admin
                   Special Operations Branch MIC: 29
                   P.O. Box 942879
                   Sacramento, CA 94279-0055


                   CA Dept. of Tax and Fee Admin
                   Special Operations BK Team, MIC 74
                   P.O. Box 942879
                   Sacramento, CA 94279-0055


                   California Water Service Company
                   Attn: Officer
                   PO Box 51967
                   Los Angeles, CA 90051-6267


                   Capital Insurance Group
                   Attn: Officer
                   P.O. Box 2093
                   Monterey, CA 93942
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 52 of 94


                   Carmen Espinoza
                   3921 Balboa Drive
                   Bakersfield, CA 93304


                   Celtic Bank
                   Attn: officer
                   268 South State Street, Suite 300
                   Salt Lake City, UT 84111


                   City of Bakersfield
                   Tresaury Department
                   P.O. Box 2057
                   Bakersfield, CA 93303


                   City of Bakersfield
                   C/O: Office of the City Attorney
                   Attn: Virginia Gennaro
                   1600 Truxton Ave., 4th Floor
                   Bakersfield, CA 93301


                   City of Bakersfield
                   Attn: Officer
                   P.O. BOX 2057
                   Bakersfield, CA 93303


                   Days Inn Worldwide, Inc.
                   Attn: Officer
                   15009 COLLECTIONS CENTER DR.
                   Chicago, IL 60693


                   Days Inns Worldwide, Inc.
                   Attn: Officer
                   22 Sylvan Way
                   Parsippany, NJ 07054


                   Days Inns Worldwide, Inc.
                   C/O Corporate Creations Network Inc
                   11380 Prosperity Farms Rd.
                   #221E
                   Palm Beach Gardens, FL 33410
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 53 of 94


                   DirectTV
                   Attn: Officer
                   P.O. Box 6550
                   Englewood, CO 80155-6550


                   Donna Aveitia
                   1220 Niles Street #5
                   Bakersfield, CA 93305


                   Dora Padilla
                   1408 Reese Ave.
                   Bakersfield, CA 93307


                   Employment Development Dept
                   Attn: Officer
                   Bankruptcy Group MIC 92E
                   P.O. Box 826880
                   Sacramento, CA 94280-0001


                   Everest National Insurance Company
                   Attn: Officer
                   2600 W. Geronimo Place, Ste 100
                   Chandler, AZ 85224


                   Executive Director
                   State Board of Equalization
                   450 N. Street,MIC: 73
                   Sacramento, CA 95814-0073


                   Expedia, Inc.
                   Attn: Officer
                   1950 N. Stemmons FWY Ste. 5010
                   Dallas, TX 75207


                   First Choice Bank
                   Attn: Officer
                   17785 Center Cour Drive, Suite 750
                   Cerritos, CA 90703
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 54 of 94


                   First Choice Bank
                   Attn: Officer
                   17785 Center Court Dr. N
                   Cerritos, CA 90703


                   First Choice Bank
                   Attn: Robert M. Franko
                   17785 Center Court Drive, Suite 750
                   Cerritos, CA 90703


                   First Choice Bank
                   C/O: King & Associates
                   13 Corporate Plaza, Suite 200
                   Newport Beach, CA 92660


                   Forward Financing LLC
                   C/O Corporate Creations Network Inc
                   3411 Silverside Road
                   Tatnall Building Ste 104
                   Wilmington, DE 19810


                   Forward Financing LLC
                   Attn: Officer
                   100 Summer Street, Suite 1175
                   Boston, MA 02110


                   Franchise Tax Board
                   Attn: Officer
                   Bankruptcy Section MS A340
                   PO Box 2952
                   Sacramento, CA 95812-2952


                   Franchise Tax Board
                   C/O: General Counsel Section
                   P.O. Box 1720, MS: A-260
                   Rancho Cordova, CA 95741-1720


                   Gloria Cortes Yera
                   1741 Chetham Ave. #14A
                   Bakersfield, CA 93307
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 55 of 94


                   Guadalupe Matsuo
                   202 1/2 Decatur Street
                   Bakersfield, CA 93309


                   HD Supply Facilities Maintenance LT
                   Attn: Officer
                   P.O. Box 509058
                   San Diego, CA 92150


                   Internal Revenue Service
                   Centralized Insolvency Operation
                   Post Office Box 7346
                   Philadelphia, PA 19101-7346


                   Jesus & Mia Gardening



                   Jose Hernandez
                   4601 Joanne Ave.
                   Bakersfield, CA 93309


                   Josefa Najera
                   1331 Cottonwood #22
                   Bakersfield, CA 93307


                   Karina Esmeralda Mejia
                   4304 Eakins Dr.
                   Bakersfield, CA 93311


                   KCTTC
                   1115 Truxton Ave.
                   2nd Floor
                   Bakersfield, CA 93301
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 56 of 94


                   Kenneth Chung
                   8721 Marin Way
                   Garden Grove, CA 92844


                   Kern County Treasuer-Tax Collector
                   P.O. Box 579
                   Bakersfield, CA 93302-0580


                   Kimberly Perez-Velazquez
                   2641 Larcus Ave.
                   Bakersfield, CA 93309


                   Manuel Ayala
                   C/O: Dixon G. Kummer
                   1200 Tuxton Avenue
                   Suite 140
                   Bakersfield, CA 93301


                   Maria Blazquez
                   249 Stine Rd #B
                   Bakersfield, CA 93309


                   Maria Hernandez
                   4601 Joanne Ave.
                   Bakersfield, CA 93309


                   Marina Carrera
                   1504 Falcon Ave.
                   Bakersfield, CA 93304


                   Medina Veronica
                   420 California Ave
                   Bakersfield, CA 93304
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 57 of 94


                   Miriam Rodriquez
                   4306 Sierra Redwood Dr.
                   Bakersfield, CA 93313


                   Monica Moralos
                   4306 Sierra Redwood
                   Bakersfield, CA 93313


                   On Deck Capital, Inc.
                   Attn: Officer
                   1400 Broadway, 25th Floor
                   New York, NY 10018


                   Pacific Gas & Elecric Company
                   Attn: Officer
                   P.O. Box 997300
                   Sacramento, CA 95899-7300


                   Pacific Gas and Electric Company
                   Attn: Officer
                   77 Beale Street
                   32nd Floor
                   San Francisco, CA 94105


                   Raquel Vela
                   2738 Secirity Ave. #B
                   Bakersfield, CA 93306


                   Rhonda Chung
                   12123 Killian Street
                   El Monte, CA 91732


                   Rosa Reding
                   3748 Soranno Ave. Apt D
                   Bakersfield, CA 93309
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 58 of 94


                   SAFLOK
                   Attn: Officer
                   PO BOX 890247
                   Charlotte, NC 28289


                   Sandra Reyes-Torres
                   3001 S. Chester Ave. Apt 1
                   Bakersfield, CA 93304


                   Southern California Gas Company
                   Attn: Officer
                   PO BOX C
                   Monterey Park, CA 91756-5111


                   State of California
                   Department of Industrial Relations
                   1800 30th Street
                   Suite 100
                   Bakersfield, CA 93301


                   Swisher
                   Attn: Officer
                   PO BOX 100512
                   Pasadena, CA 91189


                   Teresa Ferretto
                   3311 Silverlake Drive
                   Bakersfield, CA 93312


                   Teresa Ortega
                   4601 Joanne Ave.
                   Bakersfield, CA 93309


                   United States Attorney's Office
                   Federal Building, Room 7516
                   300 North Los Angeles Street
                   Los Angeles, CA 90012
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 59 of 94


                   United States Department of Justice
                   Civil Trial Section Western Region
                   Box 683 Ben Franklin Station
                   Washington, DC 20044


                   United States Department of Justice
                   Ben Franklin Station
                   PO Box 683
                   Washington, DC 20044


                   US Foods, Inc.
                   Attn: Officer
                   FILE 6993
                   CA 90774


                   William Chung
                   4847 Ardsley Dr.
                   Bakersfield, CA 93313


                   Wyndahm Hotel Management, Inc.
                   Attn: Officer
                   22 Sylvan Way
                   Parsippany, NJ 07054


                   Yellowstone Capital West, LLC
                   Attn: Officer
                   30 Broad Street, 14th Floor
                   Suite 1462
                   New York, NY 10004


                   Yellowstone Capital West, LLC
                   Attn: Officer
                   1 Evertrust Plz
                   Ste 1400
                   Jersey City, NJ 07302


                   Yellowstone Capital West, LLC
                   Attn: OMark J Rosenbaum
                   11400 W Olympic Blvd
                   9th Floor
                   Los Angeles, CA 90064
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 60 of 94


                   Yellowstone Capital West, LLC
                   C/O: MCA Recovery LLC
                   Attn: Christopher R. Castro
                   New York, NY 10004


                   Yesenia Haro
                   918 Chostr Per
                   Bakersfield, CA 93304
       Case 2:18-bk-22059-NB                       Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                                   Desc
                                                   Main Document    Page 61 of 94


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
Christopher J. Langley 258851
4158 14th St.
Riverside, CA 92501
951-383-3388 Fax: 877-483-4434
California State Bar Number: 258851 CA
chris@langleylegal.com




     Attorney for:
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.:
          JDS Hospitality Group LLC                                           ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,    Christopher J. Langley 258851                                           , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
       Case 2:18-bk-22059-NB                       Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                                   Desc
                                                   Main Document    Page 62 of 94


[Check the appropriate boxes and, if applicable, provide the required information.]
1.      I have personal knowledge of the matters set forth in this Statement because:
           I am the president or other officer or an authorized agent of the Debtor corporation
           I am a party to an adversary proceeding
           I am a party to a contested matter
           I am the attorney for the Debtor corporation
2.a.        The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
            class of the corporation’s(s’) equity interests:
            See Addendum
  b.        There are no entities that directly or indirectly own 10% or more of any class of the corporation’s equity interest.

October 14, 2018                                                                         By:    /s/ Christopher J. Langley
Date                                                                                            Signature of Debtor, or attorney for Debtor

                                                                                         Name:        Christopher J. Langley 258851
                                                                                                      Printed name of Debtor, or attorney for
                                                                                                      Debtor




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
     Case 2:18-bk-22059-NB                         Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34                                                   Desc
                                                   Main Document    Page 63 of 94


                     Addendum to Corporate Ownership Statement Pursuant to
                  F.R.B.P. 1007(a)(1) and 7007.1, and Local Bankruptcy Rule 1002-5
The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
class of the corporation’s(s’) equity interests:
 Rhonda Chung
 12123 Killian St.
 El Monte, CA 91732




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 64 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 65 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 66 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 67 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 68 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 69 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 70 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 71 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 72 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 73 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 74 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 75 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 76 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 77 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 78 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 79 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 80 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 81 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 82 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 83 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 84 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 85 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 86 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 87 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 88 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 89 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 90 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 91 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 92 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 93 of 94
Case 2:18-bk-22059-NB   Doc 1 Filed 10/14/18 Entered 10/14/18 18:38:34   Desc
                        Main Document    Page 94 of 94
